DETAILED ACTION
This office action is in response to the amendment filed 1/4/2022.  As directed by the amendment, claims 1-7, 9, 11-17, 19, 21, and 22 have been amended, and no claims have been cancelled or newly added.  Thus, claims 1-22 are presently pending in this application.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 4, 6, 11, 14, 16 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Burton et al (6,349,724) in view of Delano (2005/0019164) and Tsuji (2003/0136191).
Regarding claim 1, Burton discloses a respiratory apparatus (dual pressure pump for BIPAP) for providing therapy for a patient with disordered breathing (col 1, ln 6-19), the respiratory apparatus comprising: a flow generator having a blower (46) (impeller blades) (col 3, ln 32-47) to generate a flow of breathable gas for a patient interface (70) (mask) at a pressure above atmospheric pressure (provides a bi-positive air pressure (BIPAP) of 20 cm H2O) (col 3, ln 14-28), the blower comprising a motor (20) (col 3, ln 32-35); one or more sensors (85) (pressure altitude sensor), the one or more sensors configured to respectively output measurement of altitude (85) (pressure altitude sensor measures an altitude) (col 5, ln 12-27); and a processor (82) (controller) comprising an altitude estimation unit (pressure altitude sensor reports altitude to the controller (82)), wherein the processor (82) is configured to determine an estimate of an altitude of the respiratory apparatus based on the output measurement from the one or more sensors (85), and wherein the processor (82) is configured to control the blower based on the estimate of the altitude (sensor (85) senses the altitude which is reported to the processor (82), which is used to adjust the motor speed of the blower accordingly) (col 5, ln 13-18).
Burton does not disclose the one or more sensors configured to respectively output measurement of one or more of: a) a pressure of the flow of breathable gas; b) a temperature of the flow of breathable gas; c) a speed of the motor; and d) a flow rate of the flow of breathable gas; wherein the processor is configured to determine an estimate of an altitude of the respiratory apparatus based on the output measurement from the one or more sensors.
However, Delano in fig 1 teaches a sensor for measuring altitude from a fan speed including a sensor (106) (speed sensor) configured to output measurement of a speed of a motor (102) of a blower (100) (DC fan) (para [0011]), and a processer (114) (converter) including an altitude estimation unit configured to determine an estimate of an altitude of the respiratory apparatus based on the output measurement from the sensor (106) (processor (114) is programmed using data obtained by characterizing the rotational speed of the blower (100) with respect to altitude) (para [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the altitude sensor of Sherman with a sensor for measuring altitude comprising a speed sensor configured to output measurement of a speed of the motor, and the processor includes an altitude estimation unit configured to determine an estimate of an altitude of the respiratory apparatus based on the output measurement from the speed sensor as taught by Delano, as it would be a simple substitution of one known means for estimating altitude for another in order to provide a simple means of estimating an altitude based on a voltage output of the blower without requiring an additional sensor to calculate the altitude.  See MPEP 2143(I)(B).
The now-modified Burton’s device does not disclose the processor is configured to determine an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement when the output measurement is generated at a predetermined frequency over the predetermined period of time.
However, Tsuji teaches a device for detecting an altitude including a processor comprising an estimated altitude computation means (70) (para [0058]), wherein the estimated altitude compensating means is configured to calculate an estimated altitude based on a output measurement (change in pressure measured by sensor), wherein the estimated altitude means is configured to determine an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement (estimated altitude computation means is configured to replace each detected pressure value with a different value such as a moving average value obtained from the corresponding pressure value and a plurality of the detected pressure values before and after this pressure value) (para [0024]) when the output measurement is when is generated at a predetermined frequency (detection of pressure is performed over regular sampling intervals) (para [0011]) over the predetermined period of time (moving average is based on a plurality of detected pressure values before and after this pressure value) (para [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the processor of modified Burton by configuring the processor to determine an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement when the output measurement is generated at a predetermined frequency over the predetermined period of time as taught by Tsuji in order to reduce noise in the output values to smooth variations in the estimated altitude (Tsuji, para [0024]).
Regarding claim 4, Burton discloses the blower (20) is configured to provide a flow of breathable gas (Burton, col 3, ln 32-40), and because the modified Burton’s reference discloses the altitude estimation unit (114 of Delano) is configured to compute the estimate of the altitude as a function of the speed of the motor (102 of Delano) of a fan (100 of Delano), (Delano, para [0012]), the modified Burton’s device is considered to be configured to compute the estimate of the altitude as a function of the flow of breathable gas because the flow of breathable gas is generated by a motor driving a blower, and the estimate of the altitude as a function of the motor speed (Delano, para [0012]), which generates the flow of breathable gas (Burton, col 3, ln 13-18), wherein the processor is configured to compute an average of estimates (Tsuji, para [0024]).
Regarding claim 6, Burton discloses the processor (85 of Burton) configured to control an operation of the motor (20) of the blower (Burton, col 5, ln 13-18), and the modified Burton’s reference discloses the processor (114 of Delano) is configured to control an operation of the motor (102 of Delano) of the blower (104 of Delano) for the altitude estimation unit (114 of Delano) wherein measurements used to compute the estimate of the altitude are made during the operation of the motor (102 of Delano) of the blower (104 of Delano) (motor (102) is run at a given voltage, and the measured RPM is used by the altitude estimation unit of the processor (114) to determine the estimate of the altitude) (Delano, para [0012]), wherein the processor is configured to compute an average of estimates (Tsuji, para [0024]).
Regarding claim 11, Burton discloses a respiratory apparatus (dual pressure pump for BIPAP) whose ordinary use discloses a method for operating  a respiratory apparatus to control therapy for a patient with disordered breathing (col 1, ln 6-12), the method comprising: controlling, with a processor (82) (controller), operation of a flow generator having a blower (46) (controller (82) controls speed of motor (20) (col 5, ln 13-18), which turns impeller blades to generate a flow of breathable gas (col 3, ln 32-47)) to generate a flow of breathable gas for a patient interface (70) (mask) at a pressure above atmospheric pressure (provides a bi-positive air pressure (BIPAP) of 20 cm H2O) (col 3, ln 14-28), the blower comprising a motor (20) (col 3, ln 32-35); measuring with one or more sensors (85) (pressure altitude sensor), a measurement of altitude (85) (pressure altitude sensor measures altitude) (col 5, ln 12-27); and in an altitude estimation unit of the processor (82), determining an estimate of an altitude of the respiratory apparatus based on the measuring (pressure altitude sensor reports altitude to the controller (82)), and determining, with the processor (82), a setting to control the blower (46) based on the estimate of the altitude (sensor (85) senses the altitude which is reported to the processor (82), which is used to adjust the motor speed of the blower accordingly) (col 5, ln 13-18).
Burton does not disclose the one or more sensors measuring one or more of: a) a pressure of the flow of breathable gas; b) a temperature of the flow of breathable gas; c) a speed of the motor; and d) a flow rate of the flow of breathable gas; wherein the processor is configured to determine an estimate of an altitude of the respiratory apparatus based on the measuring.
However, Delano in fig 1 teaches a sensor for measuring altitude from a fan speed including a sensor (106) (speed sensor) configured to output measurement of a speed of a motor (102) of a blower (100) (DC fan) (para [0011]), and a processer (114) (converter) including an altitude estimation unit configured to determine an estimate of an altitude of the respiratory apparatus based on the output measurement from the sensor (106) (processor (114) is programmed using data obtained by characterizing the rotational speed of the blower (100) with respect to altitude) (para [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the altitude sensor of Burton with a sensor for measuring altitude comprising a speed sensor configured to output measurement of a speed of the motor, and the processor includes an altitude estimation unit configured to determine an estimate of an altitude of the respiratory apparatus based on the output measurement from the speed sensor as taught by Delano, as it would be a simple substitution of one known means for estimating altitude for another in order to provide a simple means of estimating an altitude based on a voltage output of the blower without requiring an additional sensor to calculate the altitude.  See MPEP 2143(I)(B).
The now-modified Burton’s device does not disclose the processor determining an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement when the output measurement is generated at a predetermined frequency over the predetermined period of time.
However, Tsuji teaches a device for detecting an altitude including a processor comprising an estimated altitude computation means (70) (para [0058]), wherein the estimated altitude compensating means is configured to calculate an estimated altitude based on a output measurement (change in pressure measured by sensor), wherein the estimated altitude means is configured to determine an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement (estimated altitude computation means is configured to replace each detected pressure value with a different value such as a moving average value obtained from the corresponding pressure value and a plurality of the detected pressure values before and after this pressure value) (para [0024]) when the output measurement is when is generated at a predetermined frequency (detection of pressure is performed over regular sampling intervals) (para [0011]) over the predetermined period of time (moving average is based on a plurality of detected pressure values before and after this pressure value) (para [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the processor of the method of modified Burton by configuring the processor to determine an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement when the output measurement is generated at a predetermined frequency over the predetermined period of time as taught by Tsuji in order to reduce noise in the output values to smooth variations in the estimated altitude (Tsuji, para [0024]).
Regarding claim 14, Burton discloses the blower (20) is configured to provide a flow of breathable gas (Burton, col 3, ln 32-40), and because the modified Burton’s reference discloses the altitude estimation unit (114 of Delano) is configured to compute the estimate of the altitude as a function of the speed of the motor (102 of Delano) of a fan (100 of Delano), (Delano, para [0012]), the modified Burton’s method is considered to compute the estimate of the altitude as a function of the flow of breathable gas because the flow of breathable gas is generated by a motor driving a blower, and the estimate of the altitude as a function of the motor speed (Delano, para [0012]), which generates the flow of breathable gas (Burton, col 3, ln 13-18), wherein the processor computes an average of estimates (Tsuji, para [0024]).
Regarding claim 16, Burton discloses the processor (85 of Burton) controls an operation of the motor (20) of the blower (Burton, col 5, ln 13-18), and the modified Burton’s reference discloses the processor (114 of Delano) is configured to control an operation of the motor (102 of Delano) of the blower (104 of Delano) for the altitude estimation unit (114 of Delano) wherein measurements used to compute the estimate of the altitude are made during the operation of the motor (102 of Delano) of the blower (104 of Delano) (motor (102) is run at a given voltage, and the measured RPM is used by the altitude estimation unit of the processor (114) to determine the estimate of the altitude) (Delano, para [0012]), wherein the processor computes an average of estimates (Tsuji, para [0024]).
Regarding claim 21, Burton discloses a respiratory apparatus (dual pressure pump for BIPAP) including a processor (82) (controller), configured to perform the functions below, and therefore, the processor (82) is considered to include processor- executable instructions which, when executed by the processor (82), cause the processor (82) to control a respiratory apparatus to provide a therapy for a patient with disordered breathing, the processor- executable instructions comprising: instructions to control operation of a flow generator having a blower (46) (controller (82) controls speed of motor (20) (col 5, ln 13-18), which turns impeller blades to generate a flow of breathable gas (col 3, ln 32-47)) to generate a flow of breathable gas for a patient interface (70) (mask) at a pressure above atmospheric pressure (provides a bi-positive air pressure (BIPAP) of 20 cm H2O) (col 3, ln 14-28), instructions to receive measurement of one or more sensors, the measurement comprising a measurement of altitude (85) (pressure altitude sensor measures altitude) (col 5, ln 12-27); instructions to  determine an estimate of an altitude of the respiratory apparatus based on the measurement (pressure altitude sensor reports altitude to the controller (82), and altitude is used to adjust motor speed of the blower), and instructions to determine, with the processor (82), a setting to control the blower (46) based on the estimate of the altitude (sensor (85) senses the altitude which is reported to the processor (82), which is used to adjust the motor speed of the blower accordingly) (col 5, ln 13-18).
Burton does not disclose the one or more sensors measuring one or more of: a) a pressure of the flow of breathable gas; b) a temperature of the flow of breathable gas; c) a speed of the motor; and d) a flow rate of the flow of breathable gas; wherein the processor includes instructions to determine an estimate of an altitude of the respiratory apparatus based on the measuring.
However, Delano in fig 1 teaches a sensor for measuring altitude from a fan speed including a sensor (106) (speed sensor) configured to output measurement of a speed of a motor (102) of a blower (100) (DC fan) (para [0011]), and a processer (114) (converter) including an altitude estimation unit configured to determine an estimate of an altitude of the respiratory apparatus based on the output measurement from the sensor (106) (processor (114) is programmed using data obtained by characterizing the rotational speed of the blower (100) with respect to altitude) (para [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the altitude sensor of Burton with a sensor for measuring altitude comprising a speed sensor configured to output measurement of a speed of the motor, and the processor includes instructions to determine an estimate of an altitude of the respiratory apparatus based on the output measurement from the speed sensor as taught by Delano, as it would be a simple substitution of one known means for estimating altitude for another in order to provide a simple means of estimating an altitude based on a voltage output of the blower without requiring an additional sensor to calculate the altitude.  See MPEP 2143(I)(B).
The now-modified Burton’s device does not disclose the instructions including instructions to determine an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement when the output measurement is generated at a predetermined frequency over the predetermined period of time.
However, Tsuji teaches a device for detecting an altitude including a processor comprising instructions for determining an average of estimates of an altitude (70) (estimated altitude computation means) (para [0058]), wherein the estimated altitude compensating means is configured to calculate an estimated altitude based on a output measurement (change in pressure measured by sensor), wherein the estimated altitude means is configured to determine an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement (estimated altitude computation means is configured to replace each detected pressure value with a different value such as a moving average value obtained from the corresponding pressure value and a plurality of the detected pressure values before and after this pressure value) (para [0024]) when the output measurement is when is generated at a predetermined frequency (detection of pressure is performed over regular sampling intervals) (para [0011]) over the predetermined period of time (moving average is based on a plurality of detected pressure values before and after this pressure value) (para [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the instructions for estimating altitude of modified Burton by providing the processor with instructions to determine an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement when the output measurement is generated at a predetermined frequency over the predetermined period of time as taught by Tsuji in order to reduce noise in the output values to smooth variations in the estimated altitude (Tsuji, para [0024]).
Regarding claim 22, Burton discloses a respiratory apparatus (dual pressure pump for BIPAP) for providing therapy for a patient with disordered breathing (col 1, ln 6-19), the respiratory apparatus comprising: means to generate a flow of breathable gas (46) (impeller blades driven by motor) (col 3, ln 32-47) for a patient interface (70) at a pressure above atmospheric pressure (provides a bi-positive air pressure (BIPAP) of 20 cm H2O) (col 3, ln 14-28), means for generating output measurement for an altitude (85) (pressure altitude sensor) (col 5, ln 12-27); a means for estimating altitude of the respiratory apparatus based on the output (processor (82) receives altitude information from sensor (85)) (col 5, ln 13-18) and a means for controlling the means for generating (82) (controller) based on the altitude (sensor (85) senses the altitude which is reported to the processor (82), which is used to adjust the motor speed of the blower accordingly) (col 5, ln 13-18).
Burton does not disclose means for generating output configured to respectively output measurement of one or more of: a) a pressure of the flow of breathable gas; b) a temperature of the flow of breathable gas; c) a speed of the motor; and d) a flow rate of the flow of breathable gas; wherein the processor is configured to determine an estimate of an altitude of the respiratory apparatus based on the output measurement from the one or more sensors.
However, Delano in fig 1 teaches a sensor for measuring altitude from a fan speed including a sensor (106) (speed sensor) configured to output measurement of a speed of a motor (102) of a blower (100) (DC fan) (para [0011]), and a processer (114) (converter) including an altitude estimation unit configured to determine an estimate of an altitude of the respiratory apparatus based on the output measurement from the sensor (106) (processor (114) is programmed using data obtained by characterizing the rotational speed of the blower (100) with respect to altitude) (para [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the altitude sensor of Sherman with a means for measuring altitude comprising a speed sensor configured to output measurement of a speed of the motor, and the processor includes an altitude estimation unit configured to determine an estimate of an altitude of the respiratory apparatus based on the output measurement from the speed sensor as taught by Delano, as it would be a simple substitution of one known means for estimating altitude for another in order to provide a simple means of estimating an altitude based on a voltage output of the blower without requiring an additional sensor to calculate the altitude.  See MPEP 2143(I)(B).
The now-modified Burton’s device does not disclose the means for estimating altitude comprises a means for determining an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement when the output measurement is generated at a predetermined frequency over the predetermined period of time.
However, Tsuji teaches a device for detecting an altitude including a processor comprising a means for determining an average of estimates of an altitude (70) (estimated altitude computation means) (para [0058]), wherein the estimated altitude compensating means is configured to calculate an estimated altitude based on a output measurement (change in pressure measured by sensor), wherein the estimated altitude means is configured to determine an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement (estimated altitude computation means is configured to replace each detected pressure value with a different value such as a moving average value obtained from the corresponding pressure value and a plurality of the detected pressure values before and after this pressure value) (para [0024]) when the output measurement is when is generated at a predetermined frequency (detection of pressure is performed over regular sampling intervals) (para [0011]) over the predetermined period of time (moving average is based on a plurality of detected pressure values before and after this pressure value) (para [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the means for estimating altitude of modified Burton by configuring the processor to determine an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement when the output measurement is generated at a predetermined frequency over the predetermined period of time as taught by Tsuji in order to reduce noise in the output values to smooth variations in the estimated altitude (Tsuji, para [0024]).
Claims 3 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burton et al, Delano, and Tsuji as applied to claims 1 and 11 above, and further in view of Tazartes et al (6,266,583).
Regarding claims 3 and 13, modified Burton discloses a processor configured to compute the average of estimates of the altitude.
Modified Burton does not disclose the altitude estimation unit is configured to compute the estimate of the average of estimates of the altitude as a function of the temperature.
However, Tazartes teaches a system for improving the accuracy of altitude determinations, and in fig 2 providing a measurement of temperature T (208), and using the measurement of temperature T to update correction signal (210) in order to generate an altitude determination having an improved accuracy (col 5, ln 1-15) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device and method of modified Burton by providing a temperature sensor to provide a temperature measurement as taught by Tazartes in order to provide more accurate results through the use of a temperature measurement (Tazartes, col 5, ln 1-8).
Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burton et al et al, Delano, and Tsuji as applied to claims 6 and 16 above, and further in view of Seemann (4,263,804).
Regarding claims 8 and 18, modified Burton disclose the processor (85 of Burton) controls an operation of the motor (20) of the blower (Burton, col 5, ln 13-18).
Modified Burton does not disclose the operation runs the motor at a constant motor speed according to a speed control loop with a fixed speed set point.
However, Seemann teaches an apparatus for measuring altitude including a blower (14) (rotor) and a motor (20) (col 3, ln 1-10), wherein in an operation the motor (20) runs at a constant motor speed according to a speed control loop with a fixed speed set point to determine an altitude (motor operates at a substantially constant speed, and changes in current drawn by the motor is measured to estimate an altitude of the device) (col 3, ln 46-col 4, ln 6). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention is made to modify the device of modified Burton by controlling an operation of the motor so that the motor runs at a constant motor speed according to a speed control loop with a fixed speed set point as taught by Seeman, as the use of a motor running at a constant speed to determine an altitude is known in the art, and therefore would be a combination of prior art elements known in the art to estimate an altitude of a device based on an operation of a motor to accurately reflect temperature and humidity to calculate a density altitude (Seeman, col 1, ln 32-38).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 11-14, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 9, 35, 37, 41 and 42 of U.S. Patent No. 10,569,035 in view of Burton et al and Tsuji. 
Regarding claim 1, U.S. Patent claim 41 (including claims 35 and 37, from which claim 41 depends from) differs from application claim 1 as follows:
Application claim 1
U.S. Patent claim 41
1. A respiratory apparatus for providing therapy for a patient with disordered breathing, the respiratory apparatus comprising:
 (1) a flow generator having a blower configured to generate a flow of breathable gas for a patient interface at a pressure above atmospheric pressure, the blower comprising a motor; 
(2) one or more sensors configured to generate an output measurement of one or more of:a) a pressure of the flow of breathable gas; b) a temperature of the flow of breathable gas; c) a speed of the motor; and d) a flow rate of the flow of breathable gas;
(3) and a processor configured to:
(4) determine an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time (5) based on the output measurement when the output measurement is generated at a predetermined frequency over the predetermined period of time, 

and wherein the processor is configured to control the blower based on the average of estimates of the altitude.
35. A respiratory apparatus comprising: 

(1) a flow generator with a blower included therein to generate a flow of breathable gas for a patient interface at a pressure above atmospheric pressure; 

(2) a pressure sensor coupled with the flow generator, the pressure sensor configured to measure pressure of the flow of breathable gas; 

(3) and a processor 
coupled with the pressure sensor configured to determine accuracy of the pressure sensor as a function of the measured pressure of the flow of breathable gas and determined a value of altitude of the respiratory apparatus.

37. The respiratory apparatus of claim 35, wherein the (4) processor is configured to calculate the determined value of altitude of the respiratory apparatus.

  41. The respiratory apparatus of claim 37, 
(5) wherein the processor calculates the altitude of the respiratory apparatus as a function of (a) the pressure measured by the pressure sensor and one or both of (b1) a measured flow rate of the flow of breathable gas and (b)(2) a measured motor speed of the flow generator.


U.S. Patent claim 41 does not disclose the blower comprising a motor. 
However, Burton teaches a respiratory apparatus (dual pressure pump for BIPAP) for providing therapy for a patient with disordered breathing (col 1, ln 6-19), the respiratory apparatus comprising: a flow generator having a blower (46) (impeller blades) (col 3, ln 32-47) to generate a flow of breathable gas for a patient interface, wherein the blower (46) comprises a motor (20) (col 3, ln 32-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of U.S. Patent claim 41 by providing the blower with a motor as taught by Burton, as it would be a combination of prior art elements to provide a predictable result of providing an actuation means for a blower, as the use of a motor is known in the art to be suitable to provide power to a blower to provide a flow of breathable gas.  See MPEP 2143(I)(A).
The now-modified U.S. Patent claim 41’s device does not disclose and the processor is configured to control the blower based on the estimate of the altitude.  
However, Burton teaches a respiratory apparatus (dual pressure pump for BIPAP) for providing therapy for a patient with disordered breathing (col 1, ln 6-19), the respiratory apparatus comprising: a flow generator having a blower (46) (impeller blades) (col 3, ln 32-47) to generate a flow of breathable gas (col 3, ln 14-28), and a processor (82) (controller) is configured to control the blower (46) based on the estimate of the altitude (sensor (85) senses the altitude which is reported to the processor (82), which is used to adjust the motor speed of the blower accordingly) (col 5, ln 13-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of modified U.S. Patent claim 41 to control the blower based on the estimate of the altitude as taught by Burton in order to provide altitude adjustments to increase or decrease the motor speed to deliver the correct air pressure to the patient (Burton, col 1, ln 49-51).
The now-modified U.S. Patent claim 41’s device does not disclose the processor is configured to determine an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement when the output measurement is generated at a predetermined frequency over the predetermined period of time.
However, Tsuji teaches a device for detecting an altitude including a processor comprising an estimated altitude computation means (70) (para [0058]), wherein the estimated altitude compensating means is configured to calculate an estimated altitude based on a output measurement (change in pressure measured by sensor), wherein the estimated altitude means is configured to determine an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement (estimated altitude computation means is configured to replace each detected pressure value with a different value such as a moving average value obtained from the corresponding pressure value and a plurality of the detected pressure values before and after this pressure value) (para [0024]) when the output measurement is when is generated at a predetermined frequency (detection of pressure is performed over regular sampling intervals) (para [0011]) over the predetermined period of time (moving average is based on a plurality of detected pressure values before and after this pressure value) (para [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the processor of modified U.S. Patent claim 41 by configuring the processor to determine an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement when the output measurement is generated at a predetermined frequency over the predetermined period of time as taught by Tsuji in order to reduce noise in the output values to smooth variations in the estimated altitude (Tsuji, para [0024]).
Regarding claim 2, U.S. Patent claim 41 discloses the limitations of application claim 2.
Regarding claim 3, U.S. Patent claim 42 discloses the limitations of application claim 3.
Regarding claim 4, U.S. Patent application claim 41 disclose the limitations of application claim 4.
Regarding claim 11, U.S. Patent claim 8 (including claims 1 and 4, from which claim 8 depends from) disclose the limitations of application claim 1 as follows:
Application claim 11
U.S. Patent claim 8
11. A method for operating a respiratory apparatus to control a therapy for a patient with disordered breathing, the method comprising: 
controlling, with a processor, 
(2) operation of a flow generator having a blower to generate a flow of breathable gas for a patient interface at a pressure above atmospheric pressure, the blower comprising a motor; 
(3) measuring with one or more sensors one or more of: a) a pressure of the flow of breathable gas; b) a temperature of the flow of breathable gas; c) a speed of the motor; and d) a flow rate of the flow of breathable gas; 
(4) determining, with the processor, an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the measuring when the measuring is performed at a predetermined frequency over the predetermined period of time;
(5) based on the measuring, 
and determining, with the processor, a setting to control the blower based on the estimate of the altitude.
1. A method for determining accuracy of a pressure sensor in a respiratory device, the respiratory device including

(2) a flow generator comprising a motor configured to generate a pressurized flow of breathable gas, the method comprising: 

(3) measuring pressure of the flow of breathable gas generated by the flow generator using the pressure sensor; 

and determining, with a processor, accuracy of the pressure sensor as a function of the measured pressure of the flow of breathable gas and a determined value of altitude of the respiratory device.
4. The method of claim 1, 
(4) wherein the processor calculates the determined value of altitude of the respiratory device.
8. The method of claim 4, wherein 
(5) the processor calculates the determined value of altitude of the respiratory device as a function of (a) the pressure measured by the pressure sensor and one or both of (b)(1) a measured flow rate of the flow of breathable gas and (b)(2) a measured motor speed of the flow generator.


U.S. Patent claim 8 does not disclose the blower comprising a motor. 
However, Burton teaches a respiratory apparatus (dual pressure pump for BIPAP) for providing therapy for a patient with disordered breathing (col 1, ln 6-19), the respiratory apparatus comprising: a flow generator having a blower (46) (impeller blades) (col 3, ln 32-47) to generate a flow of breathable gas for a patient interface, wherein the blower (46) comprises a motor (20) (col 3, ln 32-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of U.S. Patent claim 8 by providing the blower with a motor as taught by Burton, as it would be a combination of prior art elements to provide a predictable result of providing an actuation means for a blower, as the use of a motor is known in the art to be suitable to provide power to a blower to provide a flow of breathable gas.  See MPEP 2143(I)(A).
The now-modified U.S. Patent claim 8’s method does not disclose and the processor is configured to control the flow generator, and the processor determining a setting to control the blower based on the estimate of the altitude.
However, Burton teaches a respiratory apparatus (dual pressure pump for BIPAP) for providing therapy for a patient with disordered breathing (col 1, ln 6-19), the respiratory apparatus comprising: a flow generator having a blower (46) (impeller blades) (col 3, ln 32-47) to generate a flow of breathable gas (col 3, ln 14-28), and a processor (82) (controller) is configured to control the blower (46) based on the estimate of the altitude (sensor (85) senses the altitude which is reported to the processor (82), which is used to adjust the motor speed of the blower accordingly) (col 5, ln 13-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of modified U.S. Patent claim 8 to control the blower based on the estimate of the altitude as taught by Burton in order to provide altitude adjustments to increase or decrease the motor speed to deliver the correct air pressure to the patient (Burton, col 1, ln 49-51).
The now-modified U.S. Patent claim 8’s method does not disclose the processor determining an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement when the output measurement is generated at a predetermined frequency over the predetermined period of time.
However, Tsuji teaches a device for detecting an altitude including a processor comprising an estimated altitude computation means (70) (para [0058]), wherein the estimated altitude compensating means is configured to calculate an estimated altitude based on a output measurement (change in pressure measured by sensor), wherein the estimated altitude means is configured to determine an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement (estimated altitude computation means is configured to replace each detected pressure value with a different value such as a moving average value obtained from the corresponding pressure value and a plurality of the detected pressure values before and after this pressure value) (para [0024]) when the output measurement is when is generated at a predetermined frequency (detection of pressure is performed over regular sampling intervals) (para [0011]) over the predetermined period of time (moving average is based on a plurality of detected pressure values before and after this pressure value) (para [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the processor of the method of modified U.S. Patent claim 8 by configuring the processor to determine an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement when the output measurement is generated at a predetermined frequency over the predetermined period of time as taught by Tsuji in order to reduce noise in the output values to smooth variations in the estimated altitude (Tsuji, para [0024]).
Regarding claim 12, U.S. Patent claim 8 discloses the limitations of application claim 12.
Regarding claim 13, U.S. Patent claim 9 discloses the limitations of application claim 13.
Regarding claim 14, U.S. Patent application claim 8 disclose the limitations of application claim 14.
Regarding claim 21, U.S. Patent claim 8 (including claims 1 and 4, from which claim 8 depends from) discloses a method, and during the execution of the method, disclose the limitations of application claim 1 as follows:
Application claim 21
U.S. Patent claim 8
A non-transitory processor-readable medium, having stored thereon processor- executable instructions which, (1) when executed by a processor, 
cause the processor to control a respiratory apparatus to provide a therapy for a patient with disordered breathing, 
 the processor- executable instructions comprising: 
(2) instructions to control operation of a flow generator having a blower to generate a flow of breathable gas for a patient interface at a pressure above atmospheric pressure; 
(3) instructions to receive measurement from one or more sensors, the measurement comprising one or more of:
(4) a) a pressure of the flow of breathable gas, b) a temperature of the flow of breathable gas, (5) c) a speed of a motor of the blower, and d) a flow rate of the flow of breathable gas; 
(6) instructions to determine an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the measurement when the measurement is received at a predetermined frequency over the predetermined period of time;
and instructions to determine, with the processor, a setting to control the blower based on the estimate of the altitude.
1. A method for determining accuracy of a pressure sensor in a respiratory device, the respiratory device including

 (2) a flow generator comprising a motor configured to generate a pressurized flow of breathable gas, the method comprising: 

(3) measuring pressure 
(4) of the flow of breathable gas generated by the flow generator using the pressure sensor; 

and determining,  (1) with a processor, accuracy of the pressure sensor as a function of the measured pressure of the flow of breathable gas and a determined value of altitude of the respiratory device.
4. The method of claim 1, 
(4) wherein the processor calculates the determined value of altitude of the respiratory device.
8. The method of claim 4, wherein 
(6) the processor calculates the determined value of altitude of the respiratory device as a function of (5) (a) the pressure measured by the pressure sensor  and one or both of (b)(1) a measured flow rate of the flow of breathable gas and (b)(2) a measured motor speed of the flow generator.


Claim 8 of the U.S. Patent does not disclose the processor including a non-transitory processor-readable medium, having stored thereon processor-executable instructions which, when executed by a processor, cause the processor to control a respiratory apparatus.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of U.S. Patent claim 8, to include a non-transitory processor-readable medium, having stored thereon processor-executable instructions which, when executed by a processor, cause the processor to control a respiratory apparatus, as it is known in the art to provide a processor with processor-executable instructions to control a respiratory apparatus, and it appears that the modified U.S. Patent claim 8’s method would perform equally well when executed by anon-transitory processor-readable medium, having stored thereon processor-executable instructions that are executed by a processor.
The now-modified U.S. Patent claim 8’s method does not disclose the processor includes instructions to control the flow generator, and instructions to determine, with the processor, a setting to control the blower based on the estimate of the altitude.
However, Burton teaches a respiratory apparatus (dual pressure pump for BIPAP) for providing therapy for a patient with disordered breathing (col 1, ln 6-19), the respiratory apparatus comprising: a flow generator having a blower (46) (impeller blades) (col 3, ln 32-47) to generate a flow of breathable gas (col 3, ln 14-28), and a processor (82) (controller) is configured to control the blower (46) based on the estimate of the altitude (sensor (85) senses the altitude which is reported to the processor (82), which is used to adjust the motor speed of the blower accordingly) (col 5, ln 13-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the processor of modified U.S. Patent claim 8 to include instructions to control the blower based on the estimate of the altitude to provide a therapy for a patient with disordered breathing as taught by Burton in order to provide altitude adjustments to increase or decrease the motor speed to deliver the correct air pressure to the patient (Burton, col 1, ln 49-51).
The now-modified U.S. Patent claim 8’s method does not disclose instructions including instructions to determine an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement when the output measurement is generated at a predetermined frequency over the predetermined period of time.
However, Tsuji teaches a device for detecting an altitude including a processor comprising instructions for determining an average of estimates of an altitude (70) (estimated altitude computation means) (para [0058]), wherein the estimated altitude compensating means is configured to calculate an estimated altitude based on a output measurement (change in pressure measured by sensor), wherein the estimated altitude means is configured to determine an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement (estimated altitude computation means is configured to replace each detected pressure value with a different value such as a moving average value obtained from the corresponding pressure value and a plurality of the detected pressure values before and after this pressure value) (para [0024]) when the output measurement is when is generated at a predetermined frequency (detection of pressure is performed over regular sampling intervals) (para [0011]) over the predetermined period of time (moving average is based on a plurality of detected pressure values before and after this pressure value) (para [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the instructions for estimating altitude of modified U.S. Patent claim 8 by providing the processor with instructions to determine an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement when the output measurement is generated at a predetermined frequency over the predetermined period of time as taught by Tsuji in order to reduce noise in the output values to smooth variations in the estimated altitude (Tsuji, para [0024]).
Regarding claim 22, U.S. Patent claim 41 (including claims 35 and 37, from which claim 41 depends from) differs from application claim 1 as follows:
Application claim 22
U.S. Patent claim 41
22. A respiratory apparatus for providing therapy for a patient with disordered breathing, the respiratory apparatus comprising: 
(1) means for generating a flow of breathable gas for a patient interface at a pressure above atmospheric pressure; 
(2) means for generating output measurement of one or more of: a) a pressure of the flow of breathable gas, b) a temperature of the flow of breathable gas, c) a speed of a motor of the means for generating the flow of breathable gas, and d) a flow rate of the flow of breathable gas; 
(3) means for (4) means for determining an average of estimates of the respiratory apparatus over a predetermined period of time (5) based on the output measurement when the output measurement is generated at a predetermined frequency over the predetermined period of time; 
and means for controlling the means for generating based on the estimate of the altitude.

35. A respiratory apparatus comprising: 

(1) a flow generator with a blower included therein to generate a flow of breathable gas for a patient interface at a pressure above atmospheric pressure; 

(2) a pressure sensor coupled with the flow generator, the pressure sensor configured to measure pressure of the flow of breathable gas; 

(3) and a processor 
coupled with the pressure sensor configured to determine accuracy of the pressure sensor as a function of the measured pressure of the flow of breathable gas and determined a value of altitude of the respiratory apparatus.

37. The respiratory apparatus of claim 35, wherein the (4) processor is configured to calculate the determined value of altitude of the respiratory apparatus.

  41. The respiratory apparatus of claim 37, 
(5) wherein the processor calculates the altitude of the respiratory apparatus as a function of (a) the pressure measured by the pressure sensor and one or both of (b1) a measured flow rate of the flow of breathable gas and (b)(2) a measured motor speed of the flow generator.


U.S. Patent claim 41’s device does not disclose means for controlling the means for generating based on the estimate of the altitude. 
However, Burton teaches a respiratory apparatus (dual pressure pump for BIPAP) for providing therapy for a patient with disordered breathing (col 1, ln 6-19), the respiratory apparatus comprising: a flow generator having a blower (46) (impeller blades) (col 3, ln 32-47) to generate a flow of breathable gas (col 3, ln 14-28), and a processor (82) (controller) is configured to control the blower (46) based on the estimate of the altitude (sensor (85) senses the altitude which is reported to the processor (82), which is used to adjust the motor speed of the blower accordingly) (col 5, ln 13-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of U.S. Patent claim 41 by providing a means to control the blower based on the estimate of the altitude as taught by Burton in order to provide altitude adjustments to increase or decrease the motor speed to deliver the correct air pressure to the patient (Burton, col 1, ln 49-51).
The mow-modified U.S. Patent claim 41’s device does not disclose the means for estimating altitude comprises a means for determining an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement when the output measurement is generated at a predetermined frequency over the predetermined period of time.
However, Tsuji teaches a device for detecting an altitude including a processor comprising a means for determining an average of estimates of an altitude (70) (estimated altitude computation means) (para [0058]), wherein the estimated altitude compensating means is configured to calculate an estimated altitude based on a output measurement (change in pressure measured by sensor), wherein the estimated altitude means is configured to determine an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement (estimated altitude computation means is configured to replace each detected pressure value with a different value such as a moving average value obtained from the corresponding pressure value and a plurality of the detected pressure values before and after this pressure value) (para [0024]) when the output measurement is when is generated at a predetermined frequency (detection of pressure is performed over regular sampling intervals) (para [0011]) over the predetermined period of time (moving average is based on a plurality of detected pressure values before and after this pressure value) (para [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the means for estimating altitude of modified U.S. Patent claim 41 by configuring the processor to determine an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement when the output measurement is generated at a predetermined frequency over the predetermined period of time as taught by Tsuji in order to reduce noise in the output values to smooth variations in the estimated altitude (Tsuji, para [0024]).

Allowable Subject Matter
Claim 7 and 17 are allowed.
Claims 5, 9-10, 15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant requested clarification of the allowable subject matter of claim 2 and 12 on page 9, second full paragraph of Applicant’s remarks.  Claims 2 and 12 have been found to be allowable over the prior art of record; however, claims 2 and 12 are currently rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,569,035 in view of Burton et al and Tsuji.  If applicant files a terminal disclaimer with respect to U.S. Patent No. 10,569,035, the double patenting rejection will be withdrawn, and claims 2 and 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 9, fourth full paragraph-page 11, fourth full paragraph of applicant’s remarks, that neither Burton, Delano, or the other prior art of record teach or suggest “a processor configured to: determine an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement when the output measurement is generated at a predetermined frequency over the predetermined period of time, and control the blower based on the average of estimates of the altitude", as recited by amended claim 1.  However, applicant’s argument is moot in view of the new grounds of rejection further in view of Tsuji, which teaches device for detecting an altitude including a processor comprising an estimated altitude computation means (70) (para [0058]), wherein the estimated altitude compensating means is configured to calculate an estimated altitude based on a output measurement (change in pressure measured by sensor), wherein the estimated altitude means is configured to determine an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement (estimated altitude computation means is configured to replace each detected pressure value with a different value such as a moving average value obtained from the corresponding pressure value and a plurality of the detected pressure values before and after this pressure value) (para [0024]) when the output measurement is when is generated at a predetermined frequency (detection of pressure is performed over regular sampling intervals) (para [0011]) over the predetermined period of time (moving average is based on a plurality of detected pressure values before and after this pressure value) (para [0024]).  Therefore, it would have been obvious the skilled artisan, upon seeing Tsuji’s disclosure to modify the processor of modified Burton by configuring the processor to determine an average of estimates of an altitude of the respiratory apparatus over a predetermined period of time based on the output measurement when the output measurement is generated at a predetermined frequency over the predetermined period of time in order to reduce noise in the output values to smooth variations in the estimated altitude (Tsuji, para [0024]).  Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785